Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is in response to application filed on 4/30/2020. Claims 1-15 are pending in the application for examination.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
        				Specification

	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/30/2020 and 2/16/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 8-10 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LEWIS., US 2015/0154031 A1.
Regarding claims 1 and 9, LEWIS teaches an electronic device comprising: 
a first memory storing an operating system (section 0025; it is taught as a hard drive 410 store an OS 412) and an application program executed in the operating system (section 0026; when computing device 400 is executing in a normal operation mode under control of OS 412); 
a second memory (Fig.25 and Fig.4; it is taught as memory 408); 
a processor configured to: load some codes among codes corresponding to the application program from the first memory to the second memory (section 0025; An OS 412 that is stored on a hard drive 410 or other non-volatile storage that is in, or in a location in communication with, computing device 400 may be loaded into memory 408 as part of a boot process performed by the computing device; section 0021; Following the locking of the read-protected storage (step 208), the firmware continues to load more code in the SMRAM area as part of the boot sequence until no more code should be loaded and the OS is ready to be loaded into memory), and 
based on access information of the codes loaded in the second memory being received from a kernel of the operating system, execute the application program by accessing an area in which the loaded codes are stored, based on the received information (section 0029; an application may be executed from read-protected memory, an application may be decrypted to normal memory from other non-volatile storage using a key stored in read-protected memory, or an application may be copied from read-protected storage to normal memory, and then executed once. In such cases, the application is executed in a secure environment (pre-OS) since it does not persist into an untrusted environment); and a 
snoop configured to monitor access to an area in which a predetermined code, the access to which has been limited, among the codes loaded in the second memory is stored (section 0021; Once the data has been successfully read from the read-protected storage, the read-protected storage is locked so that its contents cannot be read by any software or firmware, or any external hardware device), 
wherein the processor is configured to, based on a first command indicating a 35start of the predetermined code being executed, transmit a first control signal for stopping the monitoring the access to the area in the second memory in which the predetermined code is stored, to the snoop (section 0021; The SMM and SMRAM configuration are finalized and the configuration is locked (step 210). For example, during a typical DXE flow, the end-of-DXE is an event that, when signaled, causes SMM drivers to prepare for secure operation. Also, SMRAM is closed (not accessible when not in SMM) and locked so that the configuration registers which control its configuration cannot be altered until a subsequent system reset). 

Regarding claims 2 and 10, LEWIS teaches the processor is configured to, based on a second command indicating an end of the predetermined code being executed, transmit a second control signal for restarting the monitoring the access to the area in which the predetermined code is stored, to the snoop (section 0026; ROM 420 may include a read-protected storage area 450 holding data 455 that is only readable after a reset of the computing device and before an OS is loaded as described above. ROM 420 may also store secondary data 460 related to data 455. Secondary data 460 may be in read-protected area 450 or in a non-read protected area of ROM 420).

Regarding claims 4 and 12, LEWIS teaches the processor is configured to operate in a first execution mode based on the operating system or a second execution mode based on a secure operating system (OS), based on a switching code for mode switching being received from the kernel of the operating system according to the execution of the first command in the first execution mode, switch the first execution mode to the second execution mode, and transmit the first control signal to the snoop in the second execution mode (section 0003 and section 0026; firmware 430 may be operable during a boot sequence for computing device 400 and may be operable during SMM. Firmware 430 may also be operable when computing device 400 is executing in a normal operation mode under control of OS 412 (i.e. in a non-SMM protected mode) ).  

Regarding claim 8, LEWIS teaches the snoop is configured to, based on the access to the area in which the predetermined code is stored being detected before the first control signal is received from the processor, block the access or generate and store a log regarding the access (section 0033; the configuration bit for the read-protected storage is tied to the SMRAM/SMM configuration-lock bits. The configuration lock bits for SMRAM prevent access to the SMRAM while not in SMM and also prevent the configuration from being changed until the next reset so that the contents of SMRAM cannot be read or altered. When the SMRAM/SMM configuration lock bits are set, the read-protection on the read-protected storage is enabled).

  Allowable Subject Matter
Claims 3, 5-7, 11 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
The limitations not found in the prior art of record include the processor is configured to comprise a cache memory, based on the access to the area in which the predetermined code is stored being executed according to the stop of the monitoring the access to the area in which the predetermined code is stored, store data corresponding to the area in which the predetermined code is stored, in the cache memory, and based on the second command being executed, remove the data stored in the 36cache memory in combination with the other claimed limitations as described in the claims 3 and 11.  

The limitations not found in the prior art of record include the switching code is a secure monitor call (SMC) command executed in the kernel of the operating system, wherein the kernel of the operating system transmits the SMC command to a virtual monitor module operating in the second execution mode, and wherein the virtual monitor module is configured to, based on the SMC command being received, switch the first execution mode to the second execution mode in combination with the other claimed limitations as described in the claims 5 and 13 (claims 6 and 14 are depended on claims 5 and 13 respectively).  

 The limitations not found in the prior art of record include the processor is configured to operate in a first execution mode based on the operating system or a second execution mode based on a secure operating system (OS), based on a switching code for mode switching being received from the kernel of the operating system according to execution of a second command indicating an end of the predetermined code in the first execution mode, switch the first execution mode to the second execution mode, and transmit a second control signal for restarting the monitoring the access to the area in which the predetermined code is stored to the snoop in the second execution 38mode in combination with the other claimed limitations as described in the claims 7 and 15.  
		
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
BALASUBRAMANIAN., US 2014/0250540 A1 teaches a resource module can be partitioned into a plurality of functional blocks, which may be allocated to non-secure and secure applications. A security monitor can monitor processor activity and determine when secure resources may be accessed.
                      
           When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R. 1.111 (c).
When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA JASMINE SONG whose telephone number is (571)272-4213.  The examiner can normally be reached on 9:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUA J SONG/Primary Examiner, Art Unit 2133